HARRIS, Judge.
Eddie Alvin was convicted of first degree murder and sentenced to death. He was also convicted of attempted first degree murder, attempted armed robbery with a firearm, and attempted kidnapping with a firearm and was sentenced to a total of seventeen years concurrent with the death penalty.
On appeal, the supreme court affirmed the trial court except that it vacated the death penalty and remanded for resentenc-ing. 548 So.2d 1112. The trial court then resentenced Alvin to life in prison consecutive to the remaining sentences.
Alvin contends that this violates the doctrine of double jeopardy as enunciated by the United States Supreme Court in North Carolina v. Pearce, 395 U.S. 711, 89 S.Ct. 2072, 23 L.Ed.2d 656 (1969). Pearce does not apply to this case because we find that a consecutive life sentence is not “a more severe sentence” than the previously imposed concurrent death penalty. See State v. Jones, 218 Neb. 713, 358 N.W.2d 765 (1984).
AFFIRMED.
COBB and GRIFFIN, JJ., concur.